          Case 6:16-bk-01646-ABB           Doc 80      Filed 01/07/19     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
In re:

Bobby Lee Hopper,                                        CASE NO.: 6:16-bk-01646
       Debtor.
___________________________/

                    DEBTOR’S RESPONSE TO MOTION TO DISMISS FOR
                   FAILURE TO MAINTAIN TIMELY PAYMENTS (Doc #79)

        COMES NOW, the Debtor BOBBY LEE HOPPER, by and through the undersigned
attorney and hereby responds to the Trustee’s Motion to Dismiss for Failure to Maintain Timely
Payments (Doc. #79) as follows:

          1. The Trustee filed a Motion to Dismiss for Failure to Maintain Timely Plan Payments
             on December 12, 2018 stating Debtor was behind in the amount of $3,126.00.

          2. The Debtor admits he was behind on payments at the time of the Trustee’s motion.

          3. Debtor made payment through TFS to the Trustee in the amount of $900.00 in
             December 2018. Upon realizing that the amounts of his payments were incorrect still,
             Debtor attempted to schedule a corrective payment online. In doing this, Debtor
             believes that he inadvertently moved the payment date. As such, Debtor now has a
             payment scheduled to be paid through TFS on January 7, 2019 for $1800. He also has
             a payment of $426.00 scheduled for payment two weeks after that. This will bring the
             Debtor current.

          WHEREFORE, the Debtor respectfully requests that the Trustee’s Motion to Dismiss be
denied.
                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Response has been
    furnished either by electronic transmission or U.S. Mail this 23rd day of October 2018 to:

Debtor, Bobby Lee Hopper, 1018 35th Street, Orlando, FL 32805
Chapter 13 Trustee, Laurie K. Weatherford, Trustee, Post Office Box 3450, Winter Park, FL
32790-3450
                                              /s/ Elizabeth F. McCausland
                                              Elizabeth F. McCausland
                                              Liz McCausland, P.A.
                                              426 North Ferncreek Avenue
                                              Orlando, FL 32803
                                              Phone: 407-992-8824
                                              Email: Liz@LizLawFirm.com
